DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 04/15/2021.
Currently, claims 1, 4, 5, 28, 31, 32, 36, 39 and 40 have been amended; and claims 2, 3, 6, 10-27, 29, 30, 33, 34, 37, 38 and 41 have been canceled. 
Therefore, claims 1, 4, 5, 7-9, 28, 31, 32, 35, 36, 39, 40 and 42 are pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1 recites functions/steps, which specify that (i) the displayed view of the 3D model of the surgical robot is updated based on the sampled position and orientation of the feature of the user; and (ii)  the displayed view of the 3D model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.
Claim 28 also recites functions/steps, which specify that (i) the displayed augmented reality view of the physical model is updated based on the sampled position and orientation of the head of the user; and (ii) the displayed view of the physical model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.
Similarly, claim 36 recites functions/steps, which specify that (i) the displayed augmented reality view of the surgical robot is updated based on the sampled position and orientation of the augmented reality interface device; and (ii) the displayed augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.


concurrently executes two different sets of steps; such as (i) a first set of steps that the starts from step ‘302’ and proceeds to step ‘304’; and (ii) a second set of steps that starts from step ‘302’ and proceeds to step ‘306’ (also see [0075] to [0081] of the specification). 
In contrast, the current claim s are directed to an implementation that completes the first set of steps before executing the second set of steps. Consequently, the current claims involve new subject matter.   
(II)	In addition, given the newly added negative limitation (see the last limitation recited per each of claims 1, 28 and 36), any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 


2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.
	Thus, to establish sufficient basis for the negative limitation currently claimed, the original disclosure must have at least the following two different embodiments: (i) an embodiment that updates the display of the 3D model only when the interaction corresponds to the commands; and (ii) another embodiment that updates the display of the 3D model when the interaction fails to correspond to the commands. 
However, the original disclosure does not have such alternative embodiments; and therefore, Applicant does not appear to have sufficient basis for the newly added negative limitation.  
(III)	Moreover, given the context of the negative limitation currently added, the updating process (i.e. the updating of the displayed view, or the displayed augmented reality view) is prevented unless the interaction corresponds to the commands. 

interaction corresponds to the commands. For instance, the updating process is performed when the position and orientation of the user’s appendage is changed (see FIG 2, label ‘310’ [Wingdings font/0xE0] label ‘312’).   
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 4, 5, 7-9, 28, 31, 32, 35, 36, 39, 40 and 42 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 recites functions/steps, which specify that (i) the displayed view of the 3D model of the surgical robot is updated based on the sampled position and orientation of the feature of the user; and (ii)  the displayed view of the 3D model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.

Similarly, claim 36 recites functions/steps, which specify that (i) the displayed augmented reality view of the surgical robot is updated based on the sampled position and orientation of the augmented reality interface device; and (ii) the displayed augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.
Accordingly, each of the current claims involve contradicting functions or steps; such as (i) a function/step that specifies that the displayed view (or the displayed augmented reality view) is updated based on sampled positions and orientation data, and (ii) a function/step that specifies that the displayed view (or the displayed augmented reality view) is not updated when the interaction does not correspond to the commands. 
Thus, at least for the reasons indicated above, each of the current claims is ambiguous since it is unclear whether each claim is referring to the same updating process, or two different updating processes.
Furthermore, each of the limitations, “wherein the displayed view of the 3D model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands” (claim 1), “wherein the displayed view of the physical model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands” (claim 28) and “wherein the displayed augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands” (claim 36), is directed to a negative limitation since it is an attempt to define the claimed invention in terms of what it is not doing, as opposed to what it is doing. 
In addition, claim 28 recites the limitation, “the displayed augmented reality view of the physical model” (see line 16); and the limitation, “the displayed view of the physical model of the surgical robot” (see line 18). 
However, given the inconsistency of the terms above, it is unclear whether the above limitations are referring to the same element.  
Claim 42 is currently dependent on a canceled claim (claim 37); and therefore, the scope of claim 42 is indefinite.   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.


●	Claims 1, 4, 5 and 8 are rejected under 35 U.S.C.103 as being unpatentable over Doswell 2008/0050711. 
	Regarding claim 1, Doswell teaches the following claimed limitations: a method of training a user of a system including a robot using a virtual reality interface, the method comprising: generating a three-dimensional (3D) model of the robot ([0014]; [0023] lines 1-9; [0056]: e.g. a system for training a student regarding one or more physical tasks or procedures, wherein the system displays a 3D robot to the student in a virtual reality environment); displaying a view of the 3D model of the robot using the virtual reality interface; continuously sampling a position and orientation of feature of the user as the feature of the user is moved; and updating the displayed view of the 3D model of the robot based on the sampled position and orientation of the feature of the user ([0030]; [0057]; [0062]; [0071] lines 1-9: e.g. the system displays a first scenario to the student, such as the 3D robot presenting a task that the student is required to perform; and wherein—as the student is performing the task—one or more sensors track the student’s actions; such as body gestures, head movement , eye movement, etc. Accordingly, the system is continuously sampling a position and orientation of feature of the user—such as the user’s hand—as the feature of the user is moved; and thereby the system updates the displayed view of the 3D model of the robot—such as the 3D robot presents a second task or challenge to the student); displaying commands based on a lesson plan using the virtual reality interface; tracking movement of an appendage of the user; determining whether an interaction with the 3D e.g. the system executes various algorithms, including an algorithm that involves pedagogical principles; and thereby presents—via the display—various scenarios, including a question, a challenge, etc. Thus, the system already displays—via the virtual reality interface—commands based on a lesson plan. Furthermore, as already pointed out above, the system analyzes the user’s movements [body gesture, head movement], as the user is performing tasks in response to a question or a challenge. Accordingly, the system  tracks movement of an appendage of the user in order to determine whether an interaction with the 3D model of the surgical robot corresponds to the commands. In addition, once the user has completed the challenge, the 3D robot exhibits a further challenge or guidance to the student. Accordingly, the system also updates the displayed view of the 3D model of the surgical robot based on the interaction when it is determined that the interaction corresponds to the commands).
	As already discussed above, the 3D robot  presents a challenge—such as a third challenge—to the user when the user completes the second challenge. This already indicates, at least implicitly, that the displayed view of the 3D model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands.
Doswell does not explicitly describe that the student is a user of a robotic surgical system, and wherein the 3D robot is a 3D model of a surgical robot.

Doswell already describes that the system is applicable to train various tasks, wherein the system stores data regarding various digitized environments—such as digitized operating rooms, digitized hospitals, implements within the room, etc. ([0025] lines 12-24); and wherein the system also generates one or more scenarios that allow the student to interact with one or more medical devices ([0070]).   
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doswell’s system; for example, by incorporating one or more additional scenarios based on the type of training(s) needed; such as a training scenario for a medical student, wherein the scenario displays a virtual operating room that involves one or more implements, including one or more 3D surgical robots, and wherein the student is instructed to perform a virtual surgical procedure(s) via one or more of the 3D surgical robots, etc., in order to provide the student with a more specific training experience, so that the student would have a better chance to expand his/her skills. 
Doswell teaches the claimed limitations as discussed above. Doswell further teaches:
Regarding claim 4, displaying updated commands based on the lesson plan when it is determined that the interaction corresponds to the commands (see [0023] lines 9-15; [0061] lines 1-5; [0071] lines 6-13: e.g. the system analyzes the student’s performance in order to determine whether the user performed the task as instructed; and thereby the 3D robot presents a subsequent task to the student to perform. Accordingly, the system displays updated commands based on the lesson plan when it is determined that the user’s interaction corresponds to the commands).  
Doswell teaches the claimed limitations as discussed above per claim 3. 
The limitation, “wherein the displaying commands includes displaying commands instructing the user to perform a movement to interact with the 3D model of the surgical robot”, is already addressed above according to the modification discussed with respect to claim 3 or 1. 
Particularly, the modified system already involves a training scenario for a medical student, and wherein the student is instructed to perform a virtual surgical procedure(s) via one or more of the 3D surgical robots, etc., in order to provide the student with a more specific training experience, so that the student would have a better chance to expand his/her medical skills. 
Doswell teaches the claimed limitations as discussed above. Doswell further teaches:
Regarding claim 8, wherein the displaying includes displaying the view of the 3D model using a head-mounted virtual reality display ([0034], [0071] lines 1-5: e.g. the system already comprises a head-mounted virtual reality display, such as an electronically enabled goggle; and thereby the system displays to the student the view of 3D robot). 
●	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Doswell 2008/0050711 in view of Ryan 2010/0167250. 
Regarding claim 7, Doswell teaches the claimed limitations as discussed above per claim 4.
Doswell does not explicitly describe displaying a score based on objective measures used to assess a user performance based on the interactions instructed by the commands.
Doswell already teaches that the system determines the accuracy of the user’s performance by comparing the user’s responses or actions to a standard/correct data stored in the system’s memory ([0059]). 
Furthermore, Ryan discloses a training system that determines a score to the student based on the student’s performance regarding a simulated surgical task; and wherein the system displays the score to the student ([0022]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doswell in view of Ryan; for example, by incorporating an algorithm that determines one or more scores based on the user’s performance regarding one or more of the virtual tasks; and wherein the system further displays one or more of the scores to the student, etc., so that the student would be encouraged to improve his/her skills when performing one or more of the subsequent tasks.    
●	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Doswell 2008/0050711 in view of Lok 2005/0255434. 
Regarding claim 9, Doswell teaches the claimed limitations as discussed above per claim 1. 
Doswell does not explicitly describe, wherein the displaying includes projecting the view of the 3D model using a projector system.
However, Doswell already suggests that the system utilizes various types of display interfaces besides electronically enabled goggles ([0029]).  

Lok discloses a system for providing medical training to a user, wherein the system incorporates a camera system for detecting a gesture(s) that the user makes, and also a projector system for displaying a 3D virtual character that interacts with the user based on the gesture(s) detected from the user ([0006]; [0022]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Doswell in view of Lok; for example, by incorporating additional functionalities, 
including a projection screen, in order to provide the student with an alternative means for displaying one or more of the training scenarios, so that the student would have an option to perform one or more of the trainings without the need to wear multiple electronic devices; and thereby making the system more flexible to the user’s comfort.   
●	Claims 28, 31, 32, 35, 36, 39, 40 and 42 are rejected under 35 U.S.C.103 as being unpatentable over Guerin 2016/0257000 in view of Doswell 2008/0050711. 
Regarding claim 28, Guerin teaches the following claimed limitations: a method of training a user of a robotic system including a robot using an augmented reality interface including an augmented reality interface device ([0041], [0044], [0081]: e.g. a system for training a user of a robotic system, wherein the system comprises a robot, a head-mounted display, etc. In this regard, the head-mounted display corresponds to the augmented reality interface device), the method comprising: detecting an identifier in an image including a physical model; matching the identifier with a three-dimensional surface geometry map of a physical model representing the robot; displaying an augmented reality view of the physical model ([0045], [0056], [0079], [0091]: e.g. the system identifies—via its camera—an attribute(s) of a physical model, such as one or more structural attributes of a physical robot captured via the camera; and wherein the system generates 
a virtual representation that includes one or more overlays relating to one or more parts of the robot; and thereby displays the augmented reality view of the robot to the user. Accordingly, the system detects an identifier in an image including a physical model, wherein the identifier is matched with a three-dimensional surface geometry map of a physical model representing the robot; and thereby an augmented reality view of the physical model is displayed); continuously sampling a position and orientation of a user's head relative to a location of the physical model; and updating the displayed augmented reality view of the physical model based on the sampled position and orientation of the head of the user; displaying commands based on a plan using the augmented reality interface; tracking movement of an appendage of the user; determining whether an interaction with the physical model of the surgical robot based on the tracked movement of the appendage of the user corresponds to the commands; and updating the displayed augmented reality view of the physical model based on the interaction when it is determined that the interaction corresponds to the commands ([0044]; [0045]; [0048]; [0056] lines 12-28; [0057], [0060]; [0086]: e.g. the user interacts with the robot—such as collaborating with the robot in performing a given task, etc., and wherein the system implements one or more sensors for continuously tracking the user’s actions, including the position and orientation of user’s head [i.e. continuously sampling a position and orientation of a user's head relative to a location of the physical model]; and thereby the system modifies the displayed augmented reality view of the physical model, which is the physical robot, based on the tracked position and orientation of the user’s head [i.e. updating the displayed augmented reality view of the physical model based on the sampled position and orientation of the head of the user]. In addition, based on the task to be performed, the system displays commands to the user for interacting with the robot [also see FIG 13]. Accordingly, the system displays commands based on a plan using the augmented reality interface. In addition, based on one or more sensed physical actions of the user, such as the user activating one or more of the virtual buttons [FIG 13, label ‘220’], etc., the robot performs a requested task. The above indicates the process of (i) tracking movement of an appendage of the user, (ii) determining whether an interaction with the physical model of the surgical robot corresponds to the commands, and thereby (iii) updating the displayed augmented reality view of the physical model based on the interaction when it is determined that the interaction corresponds to the commands).
Guerin further teaches that the displayed view of the physical model of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands, since the options or commands (FIG 13) governs the action of the robot (i.e. if the user’s interaction—such as the selection—does not correspond to the displayed commands, then the action of the robot is not updated according to the commands).  
Guerin does not explicitly describe the robot system as a surgical robot system, or a system including a surgical robot. 
However, Guerin already describes that the system encompasses various types of robot systems, including a medical robot ([0036], [0041]). 
It is further worth noting that Guerin’s system is applicable to train a user to interact with a robot (see [0081]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guerin’s system; for example, by incorporating one or more additional implements, such as a surgical robot(s), and also one or more training scenarios relevant to such surgical robot(s) (e.g. a training scenario for a medical student, wherein the scenario displays an augmented reality view that includes one or more surgical robots; and wherein the student is trained to collaborate with one or more of the surgical robots when performing a task(s), etc.), in order to provide the user with a training experience relevant to his/her field (e.g. a user specializing in various medical procedures), so that the user would be able succeed in his/her field.  
Although Guerin does not explicitly describe that the plan as a lesson plan, a lesson plan is broadly construed as information describing activities or tasks to be performed. 
Nevertheless, Doswell discloses a system for training a user, wherein the system comprises an augmented reality interface ([0038]); and wherein the  system displays commands to the user based on a lesson plan ([0023] lines 7-9; [0071]: e.g. based on a given training requirement, the system presents instruction to the student to perform a given task; and wherein the system further displays one or more subsequent instructions based on the detected actions of the student). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Guerin in view of Doswell; for example, by incorporating an algorithm that displays, one or more instructions to the user regarding a task/interaction that the user is required to perform with the robot, etc., in order to enable the user to easily recognize the action(s) that he/she needs to perform so as to correctly accomplish the required task/interaction; and wherein the system further displays, via the augmented virtual reality, one or more subsequent instructions based on the detected action(s) of the user, etc., so that the user would have a better chance to easily comprehend the proper techniques to interact (or to perform a task) with the robot.   
Guerin in view of Doswell teaches the claimed limitations as discussed above per claim 28.
The limitation, “the physical model is the surgical robot”, is already addressed above according to the modification discussed with respect to claim 28. Particularly, the modified system already incorporates one or more surgical robots.  
Regarding claim 36, Guerin teaches the following claimed limitations: a method of training a user of a robotic system including a robot using an augmented reality interface including an augmented reality interface device ([0041], [0044], [0081]: e.g. a system for training a user of a robotic system, wherein the system comprises a robot, a head-mounted display, etc. In this regard, the head-mounted display corresponds to the augmented reality interface device), the method comprising: detecting an identifier in an image including the robot; matching the identifier with a three-dimensional surface geometry map of the robot; displaying an augmented reality view of an image of the robot ([0045], 
[0056], [0079], [0091]: e.g. the system identifies—via its camera—an attribute(s) of the robot, such as one or more structural attributes of the robot captured via the camera; and wherein the system generates a virtual representation that includes one or more overlays relating to one or more parts of the robot; and thereby displays the augmented reality view of an image of  the robot to the user. Accordingly, the system detects an identifier in an image including the robot, wherein the identifier is matched with a three-dimensional surface geometry map of the robot; and thereby an augmented reality view of the image of the robot is displayed); continuously sampling a position and orientation of the augmented reality interface device relative to a location of the robot; and updating the displayed augmented reality view of the robot based on the sampled position and orientation of the augmented reality interface device; displaying commands based on a plan using the augmented reality interface; [0044]; [0045]; [0048]; [0056] lines 12-28; [0057]; [0060]; [0086]: e.g. the user interacts with the robot—such as collaborating with the robot in performing a given task, etc., and wherein the system implements one or more sensors for continuously tracking the user’s actions, including the position and orientation of user’s head [i.e. continuously sampling a position and orientation of the augmented reality interface device relative to a location of the robot]; and thereby the system modifies, based on the tracked position and orientation of the user’s head, the displayed augmented reality view of the robot [i.e. updating the displayed augmented reality view of the robot based on the sampled position and orientation of the augmented reality interface device]. It is worth noting that the head-mounted display, which is the augmented reality interface device, is positioned on the head of the user; and therefore, the system is detecting the position and orientation of the augmented reality interface device. In addition, based on the task to be performed, the system displays commands to the user for interacting with the robot [also see FIG 13]. Accordingly, the system displays commands based on a plan using the augmented reality interface. In addition, based on one or more sensed physical actions of the user, such as the user activating one or more of the virtual buttons [FIG 13, label ‘220’], etc., the robot performs a requested task. The above indicates the process of (i) tracking movement of an appendage of the user, (ii) determining whether an interaction with the physical model of the surgical robot corresponds to the commands, and thereby (iii) updating the displayed augmented reality view of the surgical robot based on the interaction when it is determined that the interaction corresponds to the commands). 
Guerin further teaches, the displayed augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands, since the options or commands (FIG 13) governs the action of the robot (i.e. if the user’s interaction—such as the selection—does not correspond to the displayed commands, then the action of the robot is not updated according to the commands).  
Guerin does not explicitly describe the robot system as a surgical robot system, or a system including a surgical robot. 
However, Guerin already describes that the system encompasses various types of robot systems, including a medical robot ([0036], [0041]). 
It is further worth noting that Guerin’s system is applicable to train a user to interact with a robot (see [0081]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Guerin’s system; for example, by incorporating one or more additional implements, such as a surgical robot(s), and also one or more training scenarios relevant to such surgical robot(s) (e.g. a training scenario for a medical student, wherein the scenario displays an augmented reality view that includes one or more surgical robots; and wherein the student is trained to collaborate with one or more of the surgical robots when performing a task(s), etc.), in order to provide the user with a training experience relevant to his/her field (e.g. a user specializing in various medical procedures), so that the user would be able succeed in his/her field.  
Although Guerin does not explicitly describe that the plan as a lesson plan, a lesson plan is broadly construed as information describing activities or tasks to be performed. 
Doswell discloses a system for training a user, wherein the system comprises an augmented reality interface ([0038]); and wherein the  system displays commands to the user based on a lesson plan ([0023] lines 7-9; [0071]: e.g. based on a given training requirement, the system presents instruction to the student to perform a given task; and wherein the system further displays one or more subsequent instructions based on the detected actions of the student). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Guerin in view of Doswell; for example, by incorporating an algorithm that displays, one or more instructions to the user regarding a task/interaction that the user is required to perform with the robot, etc., in order to enable the user to easily recognize the action(s) that he/she needs to perform so as to correctly accomplish the required task/interaction; and wherein the system further displays, via the augmented virtual reality, one or more subsequent instructions based on the detected action(s) of the user, etc., so that the user would have a better chance to easily comprehend the proper techniques to interact (or to perform a task) with the robot.   
Regarding claim 42, Guerin view of Doswell teaches the claimed limitations as discussed above per claim 36. 
Guerin further teaches, the displaying includes displaying the augmented reality view of an image of the surgical robot using a tablet, smartphone, or projection screen ([0119]: e.g. the system already implements one or more additional devices, such as iPad, a mobile phone, etc., for displaying the augmented reality view of an image of the robot).	
Regarding claims 31, 32, 39 and 40, Guerin in view of Doswell teaches the claimed limitations as discussed above.
displaying updated commands based on the lesson plan when it is determined that the interaction corresponds to the commands” (claims 31 and 39); the limitation ”the displaying commands includes displaying commands instructing the user to perform a movement to interact with the physical model representing the surgical robot” (claim 32); and the limitation “the displaying commands includes displaying commands instructing the user to perform a movement to interact with the surgical robot” (claim 40), are already addressed according to the modification discussed with respect to claims 28 and 36. 
Particularly, the modified system already displays to the user, via the augmented virtual reality, one or more subsequent instructions based on the detected action(s) of the user, etc., so that the user would have a better chance to easily comprehend the proper techniques to interact (or to perform a task) with the robot.   
Response to Arguments.
7.	Applicant’s arguments have been fully considered (the arguments filed on 04/15/2021). However, the arguments are not persuasive. Applicant argues, 
The above-identified application has been reviewed in light of the Non-Final Office Action dated January 25, 2021 . . . 
Independent claims 1, 28, and 36 recite similar features. In particular, independent claim 1 recites a method of training a user of a robotic surgical system . . . 
In particular, independent claim 28 recites a method for method of training a user of a robotic surgical system . . . 
In particular, independent claim 36 recites a method of training a user of a robotic surgical system . . .
For example, as shown below in FIG. 3 of the drawings as originally filed, when it is determined that the interaction does not correspond to the commands, no update is performed, while display of the 3D model is updated when it is determined that the interaction corresponds to the commands. Doswell, Ryan, Lok, and Guerin fail to teach or reasonably suggest at least the above-recited features of independent claims 1, 28, and 36 . . . 
Doswell relates to "systems for teaching using pedagogical principles incorporated into software programs, such software programs to be interactively utilized by the user." . . . 

Guerin fails to address the deficiencies of Doswell. Guerin discloses "creat[ing] an immersive virtual environment using a virtual reality system that receives parameters corresponding to a real-world robot." . . .  
Thus, as disclosed by Guerin, the virtual viewpoint is updated based on the user's position and orientation. Guerin, however, fails to teach or reasonably suggest "updating the displayed augmented reality view of the surgical robot based on the interaction when it is determined that the interaction corresponds to the commands, wherein the displayed  augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands," as recited in independent claim 1 and similarly recited in independent claims 28 and 36.
Ryan and Lok are not relied upon by the Office Action to address the deficiencies of Doswell and Guerin. Thus, Doswell, Guerin, Ryan, and Lok, whether considered alone or in any proper combination, fail to teach or reasonably suggest every element of independent claims 1, 28, and 36 . . .
		The Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, the section that Applicant identified from the disclosure (FIG 3) does not necessarily correspond to the current claims (see above the analysis presented under sections §112(a) and §112(b)). Moreover, per the original figure (FIG 3), an updating process appears to be performed regardless of whether the interaction of the user corresponds to the commands. For instance, the system updates the display of the 3D model based on the detected change in position and orientation of the user’s head (see FIG 3, labels 310[Wingdings font/0xE0] 312). It is worth noting that both sets of steps, i.e., the set of steps that involves step ‘304’ and the set of steps that involves step ‘306’, are executed concurrently.
Doswell and Guerin also teaches, at least implicitly, that the 3D model is not updated when the interaction does not correspond to the commands. For instance, according to Doswell, the 3D robot presents a challenge—such as a third challenge—to the user when the user completes the second challenge (see [0071]). In this regard, the third challenge, which represents the update, is performed when the user completes the challenge (second challenge) presented to him/her. The above teaches, at least implicitly, that the displayed view of the 3D model of the robot is not updated (e.g. no third challenge) when it is determined that the interaction does not correspond to the commands.
Similarly, per the teaching of Guerin, the one or more options/commands that the user is selecting ([0044], [0045]; FIG 13) governs the action of the robot. Particularly, if the user’s interaction (e.g. selection), does not correspond to the displayed commands, then the displayed action of the robot is not updated according to the commands. 
The above teaches, at least implicitly, that the displayed view of the 3D model of the robot is not updated when it is determined that the interaction does not correspond to the commands.
Thus, at least for the reasons discussed above, Applicant’s arguments directed to the prior art are not persuasive. 
Secondly, Applicant has cited several sections from each of Doswell and Guerin (e.g. see pages 8-10 of the argument); however, there appears to be no specific challenge directed to the teachings discussed above.  For instance, regarding Doswell, Applicant asserts that “Doswell discloses another challenge based on the measured movements. Doswell, however, nowhere discloses ‘updating the displayed augmented reality view of the surgical robot based on the interaction when it is determined that the interaction corresponds to the commands, wherein the displayed augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands’, as recited in independent claim 1 . . .”
However, the “another challenge” (e.g. the subsequent challenge), which involves the displaying of a modified action(s) of the 3D robot, corresponds to the update. It is worth noting that the claim (e.g. see claim 1) requires updating “the displayed view of the 3D model of the surgical robot” based on the interaction when it corresponds to the commands. Accordingly, the teaching of Guerin is consistent with the claimed updating process.   
Similarly, regarding Guerin, Applicant asserts that “Guerin, the virtual viewpoint is updated based on the user's position and orientation. Guerin, however, fails to teach or reasonably suggest ‘updating the displayed augmented reality view of the surgical robot based on the interaction when it is determined that the interaction corresponds to the commands, wherein the displayed  augmented reality view of the surgical robot is not updated when it is determined that the interaction does not correspond to the commands,’ as recited in independent claim 1. . .” 
However, as already discussed per Guerin, if the displayed augmented reality view of the robot is modified based on detected actions of the user—such as the user selecting one or more command options (e.g. [0044], [0045]; also FIG 13), then this already indicates the process of updating the displayed augmented reality view of the robot based on the interaction when it is determined that the interaction corresponds to the commands. 
Similarly, if the user’s interaction does not correspond to the commands 
The observations above indicate that Applicant has not negated the specific teachings of Doswell and Guerin. Thus, at least for the reasons discussed above, the Office concludes that the current claims are still obvious over the prior art. 
Conclusion
8.	Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715